Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered June 1, 1994, which adjudicated appellant a juvenile delinquent and placed him with the New York State Division for Youth for a period of up to 18 months, following a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the third degree and attempted assault in the third degree, unanimously affirmed, without costs.
Evidence adduced at the fact-finding hearing was that appellant confronted the complainant and demanded money. When the complainant walked away, appellant approached the complainant from behind, threw him to the ground, and punched him several times in the face. Appellant also attempted to kick the complainant in the face. Viewing the evidence in the light most favorable to the presentment agency and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the Family Court’s determination that appellant committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the third degree and attempted assault in the third degree, is amply supported. Concur—Sullivan, J. P., Rosenberger, Nardelli and Williams, JJ.